Citation Nr: 0803099	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an anxiety disorder, to 
include post-traumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Boston, Massachusetts, which, in pertinent part, denied 
service connection for a generalized anxiety disorder.  

The Board remanded this case in February 2007 to provide the 
veteran with an opportunity to present testimony to a Travel 
section of the Board.  The veteran testified before the 
undersigned at a December 2007 hearing at the RO.  A 
transcript has been associated with the file.

In order to better represent the veteran's stated interests, 
the Board has recharacterized the issue as stated on the 
cover page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the veteran's hearing before the undersigned, he indicated 
that he believed his psychiatric disability was PTSD.  The 
veteran also stated that, after his January 2005 VA 
examination in association with this case, he began ongoing 
psychiatric treatment at the Jamaica Plain Campus of the 
Boston VA healthcare system for PTSD.  

The Board notes that the RO's development of this case was 
centered on a general anxiety disability, not PTSD, which has 
distinct developmental, notice and assistance duties in 
addition to those required for general anxiety disorder.  The 
Board is also aware that PTSD is a type of anxiety disorder 
and is reasonably raised from the veteran's claim.  
Accordingly, the Board remands to conduct development 
appropriate for PTSD claims, namely, the provision of a VCAA 
compliant letter regarding duties of notice and assistance, 
the PTSD questionnaire, the association of relevant treatment 
and service records with the file and, if necessary, further 
VA examination to establish evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to this claim.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to this claim that he 
has in his possession to include stressor 
information.  This notice should be 
tailored to provide adequate notice for 
PTSD claims.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  Obtain the veteran's medical records 
from the Jamaica Plain VA facility for 
psychiatric treatment.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  If the veteran's treatment records 
support a diagnosis of PTSD, the RO should 
schedule the veteran for a psychiatric 
examination.  The claims folder and a copy 
of this Remand must be made available to, 
and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to his military service.  If PTSD 
is diagnosed, the examiner should record 
the stressors that provide the basis for 
such a diagnosis. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
for any opinion expressed, with reference 
to supporting records, should be provided.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

